Case 1:18-cv-00201-TAB-WTL Document 20 Filed 11/29/18 Page 1 of 4 PageID #: 160



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 GREGG APPLIANCES, INC.                      )
 OFFICIAL COMMITTEE OF                       )
 UNSECURED CREDITORS,                        )
                                             )
        Plaintiffs,                          )       CASE NO. 1:18-cv-00201-TAB-WLT
                                             )
       v.                                    )
                                             )
 RAC ACCEPTANCE EAST, LLC d/b/a              )
 ACCEPTANCE NOW f/k/a RENT-A-                )
 CENTER EAST, INC.,                          )
                                             )
                       Defendant.            )


                      DEFENDANT’S INITIAL RULE 26 DISCLOSURES

        Defendant, RAC ACCEPTANCE EAST, LLC (“RAC” or “Defendant”), by and

 through its undersigned counsel, makes the following initial disclosures in accordance with

 Fed.R.Bankr.P. 7026(a)(1)(A):

         1.     The names and, if known, the addresses and telephone numbers of each individual

 likely to have discoverable information – along with the subjects of that information – that the

 disclosing party may use to support its claims or defenses, unless for impeachment purposes, are

 as follows:

                (a)    Brett Corley
                       5501 Headquarters Drive
                       Plano, TX 75024
                       Tel.: c/o RAC Counsel – (317) 713-3571

                       Brett Corley is the Senior Director, Accounting/Accounts Payable of
                       Defendant and is familiar with the business and financial relationship
                       between Gregg Appliances, Inc. (“Gregg”) and Defendant, the
                       transactions between Defendant and Gregg, and Defendant’s business
                       records and procedures.



                                                 1
Case 1:18-cv-00201-TAB-WTL Document 20 Filed 11/29/18 Page 2 of 4 PageID #: 161




                (b)    Ron Schoolcraft
                       5501 Headquarters Dr.
                       Plano, TX 75024
                       Tel.: c/o RAC Counsel – (317) 713-3571

                       Ron Schoolcraft is the Vice President, AcceptanceNow Business
                       Development and is familiar with the services provided by Defendant and
                       Defendant’s business records and procedures.

                (c)    Any and all persons disclosed by the Plaintiff in this action.

                (d)    Any and all persons necessary for rebuttal and/or impeachment purposes.

         2.     A description by category and location of all documents, electronically stored

 information, and tangible things within Defendant’s possession, custody, or control and may use

 to support its claims or defenses, unless for purposes of impeachment, is as follows:

                (a)    Referral Agreement;

                (b)    Accounting and database records memorializing the transactions between

                       Gregg, Defendant, and Gregg’s customers;

                (c)    E-mails between the parties, their representatives and/or pertaining to the

                       subject matter of the adversary complaint;

                (d)    Any exhibits to the complaint filed in this proceeding;

                (e)    Any and all documents produced through discovery in this proceeding;

                (f)    Any and all documents relied upon by any expert witnesses in this

                       proceeding;

                (g)    Any and all documents disclosed by the Plaintiff in this action; and

                (h)    Any and all documents necessary for rebuttal and/or impeachment

                       purposes.

         3.     Defendant believes that no damages will be awarded to the Plaintiff.



                                                 2
Case 1:18-cv-00201-TAB-WTL Document 20 Filed 11/29/18 Page 3 of 4 PageID #: 162



         4.      Defendant is unaware of any policy of insurance which would partially or fully

 satisfy any judgment obtained against the Defendant.



                                  RESERVATION OF RIGHTS

        Defendant reserves the right to amend or supplement these disclosures, including, without

 limitation, as a result of discovery conducted in this adversary proceeding. Nothing contained

 herein is either intended or should be construed as a waiver or limitation of any additional

 claim(s) or defenses, or any right to amend or supplement these initial disclosures.

 Date: November 29, 2018                              Respectfully submitted,

                                                      RAC Acceptance East, LLC d/b/a
                                                      Acceptance Now f/k/a Rent-A-Center East,
                                                      Inc.,


                                              By:     /s/ John R. Humphrey
                                                      John R. Humphrey
                                                      One of its counsel

 TAFT STETTINIUS & HOLLISTER LLP
 One Indiana Square, Suite 3500
 Indianapolis, IN 46204
 Ph. 317-713-3500
 Fax 317-713-3699
 jhumphrey@taftlaw.com




                                                  3
Case 1:18-cv-00201-TAB-WTL Document 20 Filed 11/29/18 Page 4 of 4 PageID #: 163



                                CERTIFICATE OF SERVICE

         I hereby certify that on November 29, 2018 a copy of the foregoing Defendant’s Initial
 Rule 26 Disclosures will be sent to the following party/parties through the Court’s Electronic
 Case Filing System. Party/parties may access this filing through the Court’s system:

 Adam Arceneaux
 Jeffrey A. Hokanson
 Sarah L. Fowler
 ICE MILLER LLP
 One American Square, Suite 2900
 Indianapolis, IN 46282-0200

 John D. Giampolo
 ICE MILLER LLP
 1500 Broadway, 29th Floor
 New York, NY 10036

 James R. Irving
 BINGHAM GREENBAUM DOLL, LLP
 3500 PNC Tower
 101 South Fifth Street
 Louisville, KY 40202

 Thomas C. Scherer
 Whitney L. Mosby
 BINGHAM GREENBAUM DOLL, LLP
 2700 Market Tower
 10 West Market Street
 Indianapolis, IN 46204



                                                   /s/ John R. Humphrey
                                                   John R. Humphrey


 23930109.1




                                               4
